Case 9:20-cv-82232-AMC Document 9 Entered on FLSD Docket 01/04/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                               CASE NO. 20-82232-CIV-CANNON

 CHARLES POST,

        Plaintiff,
 v.

 EAST COAST METAL STRUCTURES,
 CORP, a Florida for-profit Corporation,

       Defendant.
 ___________________________________/

      ORDER IN ACTIONS BROUGHT UNDER THE FAIR LABOR STANDARDS ACT

        THIS MATTER came before the Court sua sponte. The Complaint in this action is filed

 under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., (“FLSA”). In order to assist the

 Court in the management of this case, and in an effort to foster early and cost-effective

 resolution, the parties are ORDERED to comply with the following procedures:

        1.      Under Rule 8 of the Federal Rules of Civil Procedure, a plaintiff is required to

 state a “short and plain statement of the claim.” While this Rule places only a light burden on a

 plaintiff, the Court requires complaints filed under the FLSA to include, at a minimum, a

 statement setting forth the following with respect to each Plaintiff(s):

                a.      An initial estimate of the total amount of alleged unpaid wages;

                b.      A preliminary calculation of such wages;

                c.      The approximate period during which the alleged FLSA violations
                        occurred; and

                d.      The nature of the wages (e.g., overtime or straight time).

 Plaintiff is directed to file a “Statement of Claim” (and if the Complaint does not contain the

 foregoing information, an amended complaint that conforms to these requirements), by January
Case 9:20-cv-82232-AMC Document 9 Entered on FLSD Docket 01/04/2021 Page 2 of 3




 18, 2021. Plaintiff shall promptly serve a copy of this Order, the Statement of Claim, and copies

 of all supporting documents (including time sheets, pay stubs, etc.) upon counsel for

 Defendant(s) once an appearance has been made or at the time the Statement of Claim is filed (if

 defense counsel has already appeared).

        2.      Defendant(s) shall then file a “Response to Plaintiff’s Statement of Claim” setting

 forth in detail any defenses to Plaintiff’s claim(s) and serve copies of all supporting documents

 within twenty (20) days of being served with Plaintiff’s Statement of Claim.

        3.      This matter is REFERRED for purposes of a settlement conference before

 Magistrate Judge Dave Lee Brannon, to occur within fourteen (14) days of Defendant(s) filing

 its/their Response to Plaintiff’s Statement of Claim. Counsel shall confer and contact Magistrate

 Judge Brannon’s Chambers prior to the due date for the response by Defendant(s) to Plaintiff’s

 statement of claim in order to schedule the settlement conference. Except as provided under

 Local Rule 16.2.E, the appearance of counsel and each party, or representatives of each party

 with full authority to enter into a full and complete settlement, is mandatory. Appearance shall

 be in person; telephonic appearance is prohibited absent court order.            All discussions,

 representations, and statements made at the settlement conference shall be confidential and

 privileged. If the case is settled at the settlement conference, counsel shall promptly notify the

 Court by filing a notice of settlement signed by counsel of record within seven (7) days of the

 conference.

        4.      In the event the settlement conference is unsuccessful, all parties are required to

 participate in subsequent mediation, which shall take place by the deadline contained in the

 Court’s Scheduling Order, entered separately.




                                                 -2-
Case 9:20-cv-82232-AMC Document 9 Entered on FLSD Docket 01/04/2021 Page 3 of 3




        5.      Failure to comply with ANY of these procedures may result in the imposition of

 appropriate sanctions, including but not limited to, the dismissal of this action or entry of default.

        DONE AND ORDERED in Chambers in Miami, Florida, this 3rd day of January 2021.




                                                           _________________________________
                                                           AILEEN M. CANNON
                                                           UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
